Case: 21-50825      Document: 00516209540          Page: 1     Date Filed: 02/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       February 21, 2022
                                   No. 21-50825
                                 Summary Calendar                         Lyle W. Cayce
                                                                               Clerk


   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Santiago Sabastian-Felipe,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 4:21-CR-282-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Santiago Sabastian-Felipe appeals the 30-month, within guidelines
   range sentence imposed after his guilty plea conviction for illegal reentry after
   having previously been removed, pursuant to 8 U.S.C. § 1326(a) and (b)(1).
   Sabastian-Felipe contends, for the first time on appeal, that it violates the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50825     Document: 00516209540           Page: 2   Date Filed: 02/21/2022




                                    No. 21-50825


   Constitution to treat a prior conviction that increases the statutory maximum
   under § 1326(b) as a sentencing factor, rather than as an element of the
   offense.   Sabastian-Felipe concedes that this issue is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he seeks to
   preserve the issue for future review. In addition, he has filed an unopposed
   motion for summary disposition.
          As Sabastian-Felipe concedes, the sole issue raised on appeal is
   foreclosed by Almendarez-Torres. See United States v. Pervis, 937 F.3d 546,
   553-54 (5th Cir. 2019); United States v. Wallace, 759 F.3d 486, 497 (5th Cir.
   2014). Because his position “is clearly right as a matter of law so that there
   can be no substantial question as to the outcome of the case,” Groendyke
   Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), summary
   disposition is proper. Accordingly, Sabastian-Felipe’s motion for summary
   disposition is GRANTED, and the judgment of the district court is
   AFFIRMED.




                                         2